DETAILED ACTION
	The following is a response to the amendment filed 9/19/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 6/28/22 has been considered.
Response to Amendment
	Claims 1-8 are pending in the application.
	-The 112(f) claim interpretation has been withdrawn due to applicant amending claim 1 accordingly.
	-The 102 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejection.
	-The double patenting rejection has been withdrawn due to applicant submitting an approved terminal disclaimer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 3217041 in view of Schuller et al 8997958 (previously cited art).  As to claim 1, EP discloses a control device for an automatic transmission, comprising: a brake (B2) configured to be engaged when a vehicle starts traveling (engaged during 1st speed, [0022], [0026], lines 1-4); a clutch (any of C1 to C4); an oil temperature sensor that detects a temperature of oil stored in the automatic transmission ([0042], lines 3-7 and last five lines); and  a processor (18) configured to execute lubricant supply control logic to control supply of lubricant to the brake and the clutch ([0021]-[0026] describes that the lubricant supply can be controlled to any of brakes and clutches via information submitted to 18, in other words, the brake B2 is used as an example, but any of the brakes and clutches can be used) and calculate a temperature of the brake and a temperature of the clutch based at least on the sensed oil temperature ([0042], lines 3-7 and last five lines, the temperature of brake B2 is used as an example, but any of the brakes and clutches can be used) wherein the lubricant supply control logic switches a supply amount of lubricant to the brake according to the temperature of the brake (lubricant is adjusted based on heat generated as described in Figures 9 and 10). However, although EP can use the lubricant switching for any of the brakes and clutches, EP doesn’t explicitly describe that the switching can be used for the clutches.
Schuller discloses a control device for an automatic transmission and shows that it is well known in the art to have a processor (column 3, lines 41-53 describes how flow is switched based on threshold values which would be obviously stored in a processor) configured to execute lubricant supply control logic to control supply of lubricant to more than one clutch (K1 and K2), wherein the lubricant supply control logic switches a supply amount of lubricant to one clutch according to a temperature of the clutch and switches a supply amount of lubricant to the other clutch according to the temperature of the other clutch (column 3, lines 41-53).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the lubricant switching in EP used for the clutches along with the brake further in view Schuller to prevent dragging loss and high heat generation of the clutches and brakes during engagement operation in transmission to increase operating efficiency of drive train.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record doesn’t disclose or render obvious a motivation to provide for: see reasons given in the office action filed 5/25/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        October 22, 2022